United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Raleigh, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1034
Issued: December 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 22, 2011 appellant, through her attorney, filed a timely appeal from a
January 18, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury in the performance of duty on May 24, 2009.
FACTUAL HISTORY
On October 1, 2009 appellant, then a 35-year-old mail processing clerk, filed a traumatic
injury claim alleging that she was bending over to sweep mail at a delivery bar code sorter on
1

5 U.S.C. § 8101 et seq.

May 24, 2009 when she stood up and felt sharp back pain. She did not incur any lost time from
work. The employing establishment controverted the claim on the grounds that appellant had
stated that she did not know if her injury was job related, previously fell out of a chair and was
involved in a motor vehicle accident sometime between May 24 and October 1, 2009.2
In an October 7, 2009 letter, OWCP informed appellant that additional evidence was
needed to establish her claim. It gave her 30 days to submit medical reports from a physician
explaining how the May 24, 2009 employment incident was causally related to her condition.
Appellant specified in a November 4, 2009 statement that she originally notified
management about her injury on May 24 and 29, 2009. Her supervisor later remarked, “I [a]m
going to have to write you up if you want to fill out the paperwork.” Appellant denied having
any preexisting condition.
In an October 7, 2009 duty status report, Dr. Ansha R. Alexander, a Board-certified
internist, obtained appellant’s account that she sustained back pain on May 24, 2009 due to
“bending over” and “repetitive motion sweeping” at work. She observed pain on palpation of the
lumbar region. Dr. Alexander diagnosed lower back pain and degenerative disc disease and
released appellant to light-duty work effective September 18, 2009.
A report signed by Dr. Alexander on October 30, 2009 indicated that appellant
experienced work-induced back pain that radiated to her left leg and shoulders and diagnosed
back pain and generalized myalgias.
By decision dated November 19, 2009, OWCP denied appellant’s claim, finding the
medical evidence insufficient to establish that the accepted May 24, 2009 employment incident
caused or contributed to a diagnosed medical condition.
Appellant’s counsel requested reconsideration on November 16, 2010 and submitted
additional medical evidence. In an August 4, 2009 report, Dr. Alexander noted that appellant
was recently involved in a motor vehicle collision, which aggravated her lower back pain. She
observed a positive straight leg raise test and trace bilateral patellar reflexes on examination
while a lumbar x-ray did not reveal any abnormalities. Dr. Alexander assessed back pain.
An August 10, 2009 magnetic resonance imaging (MRI) scan obtained by Dr. Lelan F.
Whitmire, a Board-certified diagnostic radiologist, exhibited a small L5-S1 posterior central disc
bulge.
In a September 18, 2009 report, Dr. Alexander mentioned that appellant carried up to 70
pounds of mail as part of her employment duties. She observed lower lumbar and right
paralumbar discomfort on palpation. After reviewing the results of the August 10, 2009 MRI
scan, Dr. Alexander diagnosed back pain with a mild lumbar disc bulge and opined, “[Appellant]
may have some musculoskeletal pain since her job requires her to lift heavy objects.” She
advised light duty “until we get some better etiology and treatment for [appellant’s] back pain.”
2

In an October 2, 2009 letter, the employing establishment added that appellant first filed for unpaid leave under
the Family and Medical Leave Act, but was denied.

2

A September 21, 2009 treatment record signed by a physical therapist pointed out that
appellant’s job required significant bending, squatting, lifting and rotation.
In an October 28, 2009 report, Dr. Alexander related that appellant sustained a lower
back injury at work. She recommended continuing light duty as “[i]t was felt that [appellant’s]
pain was purely muscular in etiology and exacerbated by her lifting at work.”
Dr. Karlus C. Artis, a general practitioner, stated in a November 10, 2010 medical form
that appellant felt sudden back pain while bending and lifting at work. He observed lumbosacral
tenderness on palpation and noted the prior MRI scan results. Dr. Artis diagnosed herniated disc
and lumbago and concluded that appellant’s history suggested a work-related lumbosacral injury.
On January 18, 2011 OWCP modified the November 19, 2009 decision to find that
appellant did not sufficiently establish that she experienced an employment incident on May 24,
2009 as alleged.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of her claim by the weight of reliable, probative and substantial evidence,3
including that she is an “employee” within the meaning of FECA and that she filed her claim
within the applicable time limitation.4 The employee must also establish that she sustained an
injury in the performance of duty as alleged and that her disability for work, if any, was causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.6
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.7
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and her subsequent
course of action. An employee has not met her burden in establishing the occurrence of an injury
when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim. Circumstances such as late notification of injury, lack of confirmation of injury,
3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

R.C., 59 ECAB 427 (2008).

5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

T.H., 59 ECAB 388 (2008).

7

Gregory J. Reser, 57 ECAB 277 (2005); R.T., Docket No. 08-408 (issued December 16, 2008).

3

continuing to work without apparent difficulty following the alleged injury and failure to obtain
medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement in
determining whether a prima facie case has been established.8
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
Appellant alleged that she bent over to sweep mail on May 24, 2009 and experienced
back pain when she stood up. As noted, an employee’s statement that an incident occurred at a
given time and in a given manner is of great probative value and will stand unless refuted by
strong or persuasive evidence. Appellant’s allegation that she bent over to sweep mail on
May 24, 2009 is not disputed by any evidence of record. This factual account of the incident was
also consistent with the health histories obtained by Drs. Alexander and Artis.10 Appellant has
established that the incident occurred as alleged. The Board finds, however, that she failed to
establish her claim as the medical evidence did not sufficiently demonstrate that the accepted
May 24, 2009 work event caused or contributed to her lower back condition. Therefore,
appellant has not established fact of injury.
Dr. Alexander initially noted in an August 4, 2009 report that a motor vehicle collision
aggravated appellant’s lower back pain. She then mentioned in a September 18, 2009 report that
musculoskeletal pain may have resulted from carrying up to 70 pounds of mail and other heavy
objects on the job.11 In an October 7, 2009 duty status report, Dr. Alexander attributed
appellant’s condition to bending and repetitive sweeping at work on May 24, 2009. She
subsequently maintained that the injury was work related in October 28 and 30, 2009 reports.
Dr. Alexander, however, did not sufficiently establish causal relationship because she failed to
explain how bending and sweeping pathophysiologically caused appellant’s lower back

8

Betty J. Smith, 54 ECAB 174 (2002).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

10

See Caroline Thomas, 51 ECAB 451. The Board also notes that OWCP previously accepted that this
employment incident occurred in its November 19, 2009 decision, but subsequently modified the finding in the
January 18, 2011 decision.
11

See John W. Montoya, 54 ECAB 306, 309 (2003) (a physician’s opinion must discuss whether the employment
incident described by the claimant caused or contributed to the diagnosed medical condition). See also M.W., 57
ECAB 710 (2006); James A. Wyrick, 31 ECAB 1805 (1980) (medical opinions based on an incomplete or inaccurate
history are of diminished probative value).

4

condition.12 The need for such rationale is particularly important here since appellant was
involved in a car accident before she filed a traumatic injury claim.
Dr. Artis concluded in a November 10, 2010 medical form that appellant sustained
lumbago and herniated disc due to bending and lifting at work. Nevertheless, his opinion lacked
fortifying medical rationale and thus offered limited probative value on the issue of causal
relationship.13
The remaining medical reports were also inadequate to establish the claim.
Dr. Whitmire’s August 10, 2009 MRI scan report was of diminished probative value because the
physician did not address whether appellant’s federal employment caused or contributed to her
lower back injury.14 Finally, because a physical therapist is not a “physician” as defined under
FECA, the September 21, 2009 treatment record cannot constitute competent medical evidence.15
In the absence of rationalized medical opinion evidence, appellant failed to meet her burden.
Appellant’s counsel contends on appeal that the decision was contrary to fact and law.
As noted, the medical evidence was insufficient to establish that the accepted May 24, 2009
employment incident was causally related to her lower back condition.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained a traumatic injury in
the performance of duty on May 24, 2009.

12

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994).

13

See George Randolph Taylor, 6 ECAB 986, 988 (1954). The Board points out that Dr. Artis’ opinion suggested
that appellant’s condition developed over a period of time rather than during a single workday or shift, which was
more consistent with a claim for occupational disease. See 20 C.F.R. § 10.5(q) & (ee).
14

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

15

5 U.S.C. § 8101(2); Jennifer L. Sharp, 48 ECAB 209 (1996). See also Charley V.B. Harley, 2 ECAB 208, 211
(1949) (medical opinion, in general, can only be given by a qualified physician).

5

ORDER
IT IS HEREBY ORDERED THAT the January 18, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed, as modified.
Issued: December 12, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

